
QuickLinks -- Click here to rapidly navigate through this document




LOUISIANA-PACIFIC CORPORATION
EXECUTIVE LOAN PROGRAM


As Amended and Restated November 3, 2001


        1.    Purpose.    To provide loans to company executives for the
purchase by them of shares of company stock. Such purchases shall be of shares
of treasury stock held by the company.

        2.    Covered Executives.    (a) The CEO, all Vice Presidents and all
other employees who are "executive officers" of the company under Section 16 of
the Securities Exchange Act of 1934, (b) Business Team Leaders and (c) other
executives as designated by the CEO.

        3.    Loan Amount.    Equal to the total cost of the shares of company
stock purchased in one transaction by the executive from the company during the
60-day period following the effective date of this Executive Loan Program (the
"Loan Program") for such executive. The loan shall be made upon written
notification to the company by the executive of the number of shares he or she
desires to purchase. Such shares shall be sold to the executive on the date such
notification is received by the company at a price equal to the closing price of
company stock on the New York Stock Exchange (NYSE) on such date or, if there is
no trading on the NYSE on such date, the next preceding day on which there was
such trading, and the necessary loan documents for the loan in an amount equal
to the cost of such shares shall be executed by the parties as of such date.

        4.    Maximum Loan Amount.    Three (3) times an executive's annual base
pay as of the effective date of the Loan Program for such executive.

        5.    Minimum Purchase and Loan.    To qualify for the loan, the
executive must purchase a minimum of 10,000 shares of company stock.

        6.    Maximum Total Loans.    The lesser of $20 million or 1.7 million
shares of company stock.

        7.    Interest on Loan.    The interest rate shall be the lowest
prevailing rate that will avoid imputed interest under Section 7872 of the
Internal Revenue Code.

        8.    Accrued Interest.    Annual accrued interest shall be added to the
principal amount each year and shall be paid when the principal amount becomes
due.

        9.    Term of Loan.    Six years following the expiration of the 60-day
period referred to in paragraph 3 above, except five years following the
expiration of such 60-day period for those executives who become covered
executives on or after November 24, 2000, unless earlier terminated as provided
below.

        10.    Security.    Loans shall be unsecured.

        11.    Termination of Employment.    The outstanding amount of principal
and accrued interest under the loan shall be paid within 30 days following an
executive's resignation or involuntary termination of employment.

        12.    Loan Forgiveness.    The provisions of this Paragraph 12 apply to
those executives with outstanding loans under the Loan Program on or after
November 24, 2000.

1

--------------------------------------------------------------------------------

        (a)    Length of Service Forgiveness.    If the executive remains
continuously employed by the company until January 23, 2004, January 23, 2005 or
January 23, 2006 ("Applicable Forgiveness Dates"), the following percentages of
the original loan principal amount and the amount of accrued interest as of such
date shall be forgiven:

Applicable
Forgiveness Date

--------------------------------------------------------------------------------

  Original Loan
Principal Forgiveness

--------------------------------------------------------------------------------

  Accrued Loan
Interest Forgiveness

--------------------------------------------------------------------------------

January 23, 2004   50 percent   -0- January 23, 2005   25 percent   50 percent
January 23, 2006   25 percent   100 percent

In the event that, after January 23, 2001 and before January 23, 2006, the
executive terminates employment with the company by reason of death, disability
or involuntary termination by the company without cause, the executive shall be
forgiven a prorated amount of the loan principal and accrued interest
forgiveness percentages set forth above based upon his actual period of
employment by the company during the period January 23, 2001 (or his last
Applicable Forgiveness Date, if later) to the next Applicable Forgiveness Date
following such termination. The provisions of paragraph 11 of the Loan Program
shall apply to the remaining unforgiven loan principal and accrued interest
amounts.

        (b)    Stock Price Forgiveness.    In addition to any loan principal and
interest forgiveness provided under paragraph 12(a) above based upon length of
service, if the company stock has traded on the NYSE at or above the price per
share ("Price") set forth below (to be appropriately adjusted for any stock
dividends or splits or recapitalizations that hereafter occur) for at least five
consecutive trading days during the 12-month period immediately preceding an
Applicable Forgiveness Date on which the executive remains employed by the
company, the following additional percentages of the original loan principal
amount and the amount of accrued interest as of such date shall be forgiven:

Applicable Forgiveness Date

--------------------------------------------------------------------------------

  Price

--------------------------------------------------------------------------------

  Additional
Original Loan
Principal Forgiveness

--------------------------------------------------------------------------------

  Additional
Accrued Interest
Forgiveness

--------------------------------------------------------------------------------

January 23, 2004   $ 16.00   25 percent   50 percent       20.00   50 percent  
100 percent January 23, 2005     18.00   25 percent   50 percent

        (c)    Certain Terminations after November 2, 2001.    In the event the
executive terminates employment with the company after November 2, 2001 by
reason of death, disability, involuntary termination by the company without
cause or termination by the executive for good reason following a Change in
Control, the executive shall be forgiven (i) an amount of original loan
principal equal to the excess of the executive's cost basis in the shares of
company stock purchased under the Loan Program over the fair market value of
such shares on such employment termination date, to the extent such amount
exceeds the amount of original loan principal forgiveness made under paragraphs
12(a) and 12(b) above on or before such date plus any amounts paid outside of
the Loan Program as severance that are determined by the amount of loss on
company stock purchased under the Loan Program and (ii) 100 percent of the
executive's accrued loan interest under the Loan Program as of such employment
termination date. For purposes of this paragraph 12(c), the following
definitions shall apply:

        (1)  "cause" shall mean (i) knowing and significant misconduct
including, without limitation, knowing violation of laws or regulations, that
demonstratively injures or damages the company or (ii) knowing and continued
failure to perform, after notice and opportunity to correct, the key duties of
his or her position with the company.

2

--------------------------------------------------------------------------------

        (2)  "good reason" shall mean (I) a diminution in the executive's
position, authority, duties or responsibilities, (ii) a reduction in the
executive's base salary or annual incentive opportunity, (iii) a reduction in
other employee benefits of the executive not generally applicable to all
employees in a similar position or (iv) a requirement that the executive's
employment be based at a location more than 25 miles from its current location.

        (3)  "Change in Control" shall have the same meaning as set forth in
Section 2.5 of the Louisiana-Pacific Corporation Deferred Compensation Plan as
in effect November 3, 2001.

        (4)  "fair market value" shall mean the mean between the high and low
trading prices per share of company stock on the New York Stock Exchange on the
applicable termination of employment date or, if the company stock was not
traded on that date, on the next preceding day on which such stock is traded.

        (d)    Stock Ownership.    Notwithstanding paragraphs (a), (b) and
(c) above, no amount of loan principal or interest shall be forgiven on a
forgiveness date if the executive no longer owns on such date, directly or
beneficially, all of the shares of company stock originally purchased under the
Loan Program.

        14.    Loan Forgiveness—Income Taxes.    In the event of loan
forgiveness under Paragraph 12 above, the executive shall be required to make
arrangements satisfactory to the company for payment of all withholding and
payroll taxes due in connection with such forgiveness. At the option of the
executive, or at the option of the company if no other arrangement for tax
payment by the executive is made, income and other taxes that become payable by
the executive with respect to such loan forgiveness and which are required to be
withheld and paid over by the company may be satisfied by the transfer by the
executive to the company of shares of company stock purchased under the Loan
Program equal in fair market value to the amount of the tax obligation.

        15.    Dividends.    Dividends paid on company stock that is subject to
a loan under the Loan Program shall be paid to the executive. Shares issued as a
result of a stock dividend or split or recapitalization shall be issued in the
name of the executive and held pursuant to the custody agreement referred to in
Paragraph 15 below.

        16.    Loan Documents.    As a condition of receiving the loan or any
extension thereof, the executive shall execute a promissory note and such other
agreements as may be required by the company including, subject to applicable
law, a custody agreement with respect to the stock purchased under the Loan
Program and agreement authorizing the company to deduct any loan amount due and
payable from any amounts owed by the company to the executive as compensation or
otherwise.

        17.    Securities Laws.    Purchases and sales of company stock pursuant
to the Loan Program shall comply in all respects to federal and state securities
laws and L-P's policies on insider trading.

        18.    Effective Date.    The Loan Program is effective November 24,
1999 as to executives who are covered executives under Paragraph 2 above during
the period November 24, 1999 to January 23, 2000. The Loan Program is effective
November 24, 2000 for all other executives who are covered executives under
Paragraph 2 above during the period November 24, 2000 to January 23, 2001.

3

--------------------------------------------------------------------------------



QuickLinks


LOUISIANA-PACIFIC CORPORATION EXECUTIVE LOAN PROGRAM As Amended and Restated
November 3, 2001
